UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 30, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number1-32545 DSW INC. (Exact name of registrant as specified in its charter) Ohio 31-0746639 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) rive, Columbus, Ohio (Address of principal executive offices) (Zip Code) (614) 237-7100 Registrant’s telephone number, including area code N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.T Yes£ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). £ Yes £ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer T Non-accelerated filer £ Smaller reporting company £ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes T No The number of outstanding Class A Common Shares, without par value, as of November 26, 2010 was 16,710,253 and Class B Common Shares, without par value, as of November 26, 2010 was 27,382,667. DSW INC. TABLE OF CONTENTS Item No. Page Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets at October 30, 2010 and January 30, 2010 2 Condensed Consolidated Statements of Income for the three and nine months ended October 30, 2010 and October 31, 2009 3 Condensed Consolidated Statements of Shareholders’ Equity for the nine months ended October 30, 2010 and October 31, 2009 4 Condensed Consolidated Statements of Cash Flows for the nine months ended October 30, 2010 and October 31, 2009 5 Notes to the Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 Part II. Other Information Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 22 Item 4. Removed and Reserved 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signature 23 Index to Exhibits 24 1 Table of Contents Part I. FINANCIAL INFORMATION Item 1. Financial Statements DSW INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) (unaudited) October30, January30, ASSETS Cash and equivalents $ $ Short-term investments Accounts receivable, net Accounts receivable from related parties, net 39 Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Long-term investments Property and equipment, net Goodwill Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Accounts payable $ $ Accounts payable to related parties Accrued expenses: Compensation Taxes Gift cards and merchandise credits Other Total current liabilities Deferred income taxes Other non-current liabilities Commitments and contingencies Shareholders’ equity: Class A Common Shares, no par value; 170,000,000 authorized; 16,651,293 and 16,508,581 issued and outstanding, respectively Class B Common Shares, no par value; 100,000,000 authorized; 27,382,667 and 27,382,667 issued and outstanding, respectively Preferred Shares, no par value; 100,000,000 authorized; no shares issued or outstanding Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying Notes are an integral part of the Condensed Consolidated Financial Statements. 2 Table of Contents DSW INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) (unaudited) Three months ended Nine months ended October30, 2010 October31, 2009 October30, 2010 October31, 2009 Net sales $ Cost of sales ) Operating expenses ) Operating profit Interest expense ) Interest income Interest income, net Non-operating income (expense), net ) ) Earnings before income taxes Income tax provision ) Net income $ Basic and diluted earnings per share: Basic $ Diluted $ Shares used in per share calculations: Basic Diluted The accompanying Notes are an integral part of the Condensed Consolidated Financial Statements. 3 Table of Contents DSW INC. CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (in thousands) (unaudited) Number of Class A Common Shares Class B Common Shares Class A Common Shares Class B Common Shares Retained Earnings Accumulated Other Comprehensive Loss Total Balance, January 31, 2009 $ $
